internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-122218-00 date date number release date index numbers country b date date sub this letter responds to your date request for a supplement to our prior letter_ruling dated date the prior letter_ruling plr the legend abbreviations factual summary representations and caveats appearing in the prior letter_ruling are incorporated by reference into this letter except as noted herein the prior ruling letter described a multi-step transaction which included the following steps i distributing distributing the stock of controlled a domestic_corporation to its shareholders ii the distributing shareholders exchanging all their distributing stock for stock of acquiring a country a corporation and iii acquiring transferring all of the distributing stock received from the distributing shareholders to fsub a country b corporation in exchange for all the stock of fsub steps ii and iii collectively referred to hereinafter as the acquisition the prior letter_ruling states that distributing’s distribution of its controlled stock qualifies for sec_361 nonrecognition treatment and that the acquisition qualifies as a reorganization under sec_368 and sec_368 with regard to the acquisition the prior letter_ruling contained representations that i the distributing shareholders that owned percent or more of the stock of acquiring would enter into a gain_recognition_agreement under sec_1_367_a_-3t c and g ii there was no plan or intention on the part of acquiring to sell or otherwise dispose_of the fsub stock received in the transaction and iii acquiring would be in control of fsub within the meaning of sec_368 furthermore the prior letter_ruling contained the following ruling provided that distributing shareholders that own percent or more of acquiring stock taking into account the rules under sec_958 and sec_1 a - plr-122218-00 1t c enter into a 5-year gain_recognition_agreement that satisfies the requirements of sec_1_367_a_-3t g no gain will be recognized by such shareholders under sec_367 with respect to the transfers described in ruling above if either acquiring disposes of the stock of fsub or fsub disposes of the stock of distributing during the period in which the gain_recognition_agreement is in force gain will be triggered under the agreement sec_1_367_a_-3t g for purposes of sec_1_367_a_-3t g iii the term substantial portion shall be defined as substantially_all within the meaning of sec_368 on date controlled was spun off to the distributing shareholders and acquiring acquired all the stock of distributing on date acquiring transferred the distributing stock to fsub acquiring now proposes to form sub as a country a corporation and to contribute its fsub stock to sub the fsub contribution acquiring has requested the following supplemental rulings the fsub contribution will have no effect on the rulings contained in the prior letter_ruling except that ruling should be modified to provide that a distributing shareholder that entered into a gain_recognition_agreement in connection with the acquisition will not recognize gain as a result of the fsub contribution provided that such shareholder complies with the requirements of sec_1_367_a_-3t g i ii and iii as amended in the gain recognition agreements entered into in connection with ruling above will terminate on the same date as the gain recognition agreements entered into in connection with the acquisition the following representations have been submitted in connection with the requested rulings a the fsub contribution is a transaction in which gain_or_loss will not be required to be recognized under u s income_tax principles see sec_1_367_a_-3t g as amended on date b there have been no conversions of acquiring preferred_stock pursuant to a concerted plan which would result in both preferred and common_stock being held by an exchanging distributing shareholder c each distributing shareholder which owned percent or more of acquiring’s stock immediately after the acquisition entered into a gain_recognition_agreement pursuant to sec_1_367_a_-3t c and g as amended on date d no gain recognition agreements entered into in connection with the plr-122218-00 acquisition have been triggered e no shares of contingent acquiring preferred_stock as defined in the prior letter_ruling have been issued between date and the present f less than of the total voting power and total value of the stock of acquiring was received in the acquisition in the aggregate by u s transferors including any contingent acquiring preferred_stock that could be received g less than of the total voting power and total value of the stock of acquiring was owned in the aggregate immediately after the acquisition by u s persons who were either officers or directors of distributing or who were percent shareholders as defined in sec_1_367_a_-3 as amended on date of distributing immediately before the acquisition including any contingent acquiring preferred_stock that could be received h acquiring or an affiliate of acquiring had been engaged in the active_conduct_of_a_trade_or_business within the meaning of sec_1_367_a_-2 and that was substantial in comparison to the trade_or_business of distributing for the entire 36-month period immediately preceding the date of the acquisition i in connection with the fsub contribution each distributing shareholder that entered into a gain_recognition_agreement in connection with the acquisition except in those situations in which the gain_recognition_agreement was triggered will comply with the requirements of sec_1_367_a_-3t g i ii and iii j each distributing shareholder that owned percent or more of acquiring’s stock immediately after the acquisition has complied with the requirements of sec_6038b and any regulations thereunder with respect to the acquisition k acquiring has not disposed of the stock of fsub and fsub has not disposed of the stock of distributing based solely on the information and representations submitted we rule as follows regarding the proposed transactions described above the fsub contribution will have no effect on the rulings contained in the prior letter_ruling except that ruling is modified to provide that a distributing shareholder that entered into a gain_recognition_agreement in connection with the acquisition will not recognize gain as a result of the fsub contribution provided that such shareholder complies with the requirements of sec_1_367_a_-3t g i ii and iii as amended in the gain recognition agreements entered into in connection with ruling plr-122218-00 above will terminate on the same date as the gain recognition agreements entered into in connection with the acquisition no opinion is expressed about the federal tax effects of the proposed transactions other than as described above specifically no opinion is expressed whether the fsub contribution will be non taxable for u s tax purposes all caveats contained on page of the prior letter_ruling continue in effect this supplemental letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent a copy of this letter as well as the prior letter_ruling should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions described in this letter are completed under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by stephen p fattman assistant to the chief branch
